1

2

3

4

5
                               UNITED STATES DISTRICT COURT
6
                                      DISTRICT OF NEVADA
7
                                                ***
8
      MATHEW LEE WILLIAMS,                           Case No. 3:16-cv-00505-MMD-CBC
9
                                       Petitioner,                   ORDER
10           v.
11
      ISIDRO BACA, et al.,
12
                                   Respondents.
13

14          In this habeas corpus action, Respondents filed an answer to the amended habeas
15   petition (ECF No. 39) on October 15, 2018 (ECF No. 66). The pro se Petitioner, Mathew
16   Lee Williams, filed a reply to the answer on December 10, 2019 (ECF No. 71). The
17   amended petition is fully briefed, and the Court will address the merits of the Petition in
18   due course, as its caseload allows.
19          On March 25, 2019, Williams filed a motion to strike (ECF No. 72), in which he
20   appears to request that Respondents’ answer be stricken because there have been
21   multiple attorneys assigned to represent the Respondents.
22          Respondents did not timely file a response to Williams’ motion to strike; however,
23   on April 19, 2019, Respondents filed an opposition to the motion (ECF No. 75), along with
24   a motion for an extension of time to file that response (ECF No. 74). In the motion for
25   extension of time, Respondents state that they did not file a timely response to the motion
26   to strike because of a clerical error in counsel’s office. The Court finds that Respondents
27   have shown excusable neglect, see LR 26-4, and the Court will grant their motion for
28   extension of time and accept their opposition to the motion to strike.
1           The motion to strike is meritless and will be denied.

2           It is therefore ordered that Respondents’ Motion for Enlargement of Time Nunc Pro

3    Tunc (ECF No. 74) is granted. Respondents’ Opposition to Motion to Strike (ECF No. 75)

4    will be treated as timely filed.

5           It is further ordered that Petitioner’s Motion to Strike (ECF No. 72) is denied.

6           DATED THIS 22nd day of April 2019.

7

8
                                                      MIRANDA M. DU
9                                                     UNITED STATES DISTRICT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                                  2
